Case: 10-4748         Exhibit
                Document:          F - Page:
                          003110511257 00011   Date Filed: 04/25/2011




                      Exhibit F - 0001
Case: 10-4748         Exhibit
                Document:          F - Page:
                          003110511257 00022   Date Filed: 04/25/2011




                      Exhibit F - 0002
Case: 10-4748         Exhibit
                Document:          F - Page:
                          003110511257 00033   Date Filed: 04/25/2011




                      Exhibit F - 0003
Case: 10-4748         Exhibit
                Document:          F - Page:
                          003110511257 00044   Date Filed: 04/25/2011




                      Exhibit F - 0004
Case: 10-4748         Exhibit
                Document:          F - Page:
                          003110511257 00055   Date Filed: 04/25/2011




                      Exhibit F - 0005
Case: 10-4748         Exhibit
                Document:          F - Page:
                          003110511257 00066   Date Filed: 04/25/2011




                      Exhibit F - 0006
Case: 10-4748         Exhibit
                Document:          F - Page:
                          003110511257 00077   Date Filed: 04/25/2011




                      Exhibit F - 0007
Case: 10-4748         Exhibit
                Document:          F - Page:
                          003110511257 00088   Date Filed: 04/25/2011




                      Exhibit F - 0008
Case: 10-4748         Exhibit
                Document:          F - Page:
                          003110511257 00099   Date Filed: 04/25/2011




                      Exhibit F - 0009
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0010 10   Date Filed: 04/25/2011




                       Exhibit F - 0010
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0011 11   Date Filed: 04/25/2011




                       Exhibit F - 0011
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0012 12   Date Filed: 04/25/2011




                       Exhibit F - 0012
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0013 13   Date Filed: 04/25/2011




                       Exhibit F - 0013
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0014 14   Date Filed: 04/25/2011




                       Exhibit F - 0014
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0015 15   Date Filed: 04/25/2011




                       Exhibit F - 0015
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0016 16   Date Filed: 04/25/2011




                       Exhibit F - 0016
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0017 17   Date Filed: 04/25/2011




                       Exhibit F - 0017
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0018 18   Date Filed: 04/25/2011




                       Exhibit F - 0018
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0019 19   Date Filed: 04/25/2011




                       Exhibit F - 0019
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0020 20   Date Filed: 04/25/2011




                       Exhibit F - 0020
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0021 21   Date Filed: 04/25/2011




                       Exhibit F - 0021
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0022 22   Date Filed: 04/25/2011




                       Exhibit F - 0022
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0023 23   Date Filed: 04/25/2011




                       Exhibit F - 0023
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0024 24   Date Filed: 04/25/2011




                       Exhibit F - 0024
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0025 25   Date Filed: 04/25/2011




                       Exhibit F - 0025
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0026 26   Date Filed: 04/25/2011




                       Exhibit F - 0026
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0027 27   Date Filed: 04/25/2011




                       Exhibit F - 0027
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0028 28   Date Filed: 04/25/2011




                       Exhibit F - 0028
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0029 29   Date Filed: 04/25/2011




                       Exhibit F - 0029
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0030 30   Date Filed: 04/25/2011




                       Exhibit F - 0030
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0031 31   Date Filed: 04/25/2011




                       Exhibit F - 0031
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0032 32   Date Filed: 04/25/2011




                       Exhibit F - 0032
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0033 33   Date Filed: 04/25/2011




                       Exhibit F - 0033
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0034 34   Date Filed: 04/25/2011




                       Exhibit F - 0034
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0035 35   Date Filed: 04/25/2011




                       Exhibit F - 0035
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0036 36   Date Filed: 04/25/2011




                       Exhibit F - 0036
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0037 37   Date Filed: 04/25/2011




                       Exhibit F - 0037
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0038 38   Date Filed: 04/25/2011




                       Exhibit F - 0038
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0039 39   Date Filed: 04/25/2011




                       Exhibit F - 0039
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0040 40   Date Filed: 04/25/2011




                       Exhibit F - 0040
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0041 41   Date Filed: 04/25/2011




                       Exhibit F - 0041
Case: 10-4748          Exhibit
                Document:           F
                          003110511257   - Page:
                                            0042 42   Date Filed: 04/25/2011




                       Exhibit F - 0042
